F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              APR 27 2001
                                 TENTH CIRCUIT
                            __________________________                   PATRICK FISHER
                                                                                  Clerk

 JOHNNY L. GUYTON,

          Plaintiff-Appellant,

 v.                                                       No. 00-3028
                                                            (D. Kan.)
 OTTAWA TRUCK DIVISION,                           (D.Ct. No. 98-CV-2488-GTV)
 KALMAR INDUSTRIES U.S.A.,
 INC.,

          Defendant-Appellee.
                        ____________________________

                             ORDER AND JUDGMENT *


Before TACHA Chief Circuit Judge, and SEYMOUR and BRORBY, Circuit
Judges.



      Mr. Guyton appeals from the district court’s grant of summary judgment in

favor of Ottawa Truck Division of Kalmar Industries U.S.A., Inc. (“Ottawa

Truck”). Mr. Guyton alleges Ottawa Truck racially discriminated against him in

violation of 42 U.S.C. §§ 2000e to 2000e-17 (“Title VII”) and 42 U.S.C. § 1981




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
(“Section 1981”), and seeks damages pursuant to 42 U.S.C. § 1981a. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and affirm.



                                 BACKGROUND

      In January 1998, Mr. Guyton began working for Ottawa Truck as a

“contract drafter.” He was the only African-American employee in Ottawa

Truck’s engineering department at that time. He obtained a temporary position

“with ... the possibility of being hired later if [his] performance was okay.” As a

“contract drafter,” his responsibilities included “mak[ing] changes and

produc[ing] new drawings, as necessary, to facilitate [Ottawa Truck] building

trucks that pulled trailers.”



      Drafters at Ottawa Truck used a computer aided design system loaded with

drafting software entitled “Computer Vision.” Mr. Guyton lacked experience

with Computer Vision, but was familiar with computer aided design systems.

Because of Mr. Guyton’s inexperience with Computer Vision, Mr. Brown, a

design engineer, trained him during his first week of work at Ottawa Truck.



      On Mr. Guyton’s fourth day of work, his supervisor, Mr. Lehman, assigned

him a training exercise. He completed the assignment and submitted it to Mr.


                                        -2-
Lehman, who testified in deposition that he viewed Mr. Guyton’s drawing as

technically unsatisfactory and untimely. Mr. Lehman never proffered his

criticism to Mr. Guyton when he submitted his drawing; however, Mr. Guyton

noticed Mr. Lehman appeared displeased with his performance.



      Mr. Halverson, the Director of Engineering at Ottawa Truck, fired Mr.

Guyton six days after he began working for the company. Before terminating

him, Mr. Halverson spoke with Mr. Lehman and Mr. Brown about Mr. Guyton’s

drafting performance. Mr. Lehman told Mr. Halverson he was displeased with

Mr. Guyton’s submitted drawing and drafting abilities. Mr. Brown told Mr.

Halverson “there were some basic mechanical things that [Mr. Guyton] didn’t

know how to draw.”



      According to Mr. Guyton, Mr. Halverson told him of his termination,

expressed his regrets and explained, “we’re going to have to let you go because

we don’t feel that we could bring you up to speed. We thought that your technical

abilities were more than what they were, and we’re going to let you go at this

point.” Mr. Guyton then retrieved his briefcase, and left the building.



      Two or three weeks after his discharge, Mr. Guyton received a telephone


                                         -3-
call from Mr. Vasquez, another temporary employee at Ottawa Truck. Mr.

Vasquez explained he overheard Mr. King, who at the time was Chief Engineer at

Ottawa Truck, remark “[w]e finally got rid of that nigger.” Mr. Guyton was

surprised Mr. Vasquez called him to report the racial slur because Mr. Guyton

found the people he worked with at Ottawa Truck “very nice and very polite.”



      In October 1998, Mr. Guyton filed a complaint in district court alleging

racial discrimination in violation of Title VII and Section 1981, and seeking

damages pursuant to 42 U.S.C. § 1981a. After the parties filed cross-motions for

summary judgment, the district court granted Ottawa Truck’s motion and denied

Mr. Guyton’s motion. The district court held Mr. Guyton neither suffered

disparate treatment nor experienced a racially hostile work environment, and was

not entitled to punitive damages. Regarding Mr. Guyton’s disparate treatment

allegation, the district court concluded he failed to present sufficient evidence

showing Ottawa Truck’s reasons for terminating him were pretextual. On appeal,

Mr. Guyton argues he proffered sufficient prima facie and pretext evidence to

withstand summary judgment. 1


      1
          Mr. Guyton does not appeal, and we do not address, his hostile work
environment claim. In addition, because we affirm the district court’s summary judgment
ruling in favor of Ottawa Truck, we need not discuss: (1) Mr. Guyton’s request for
damages under 42 U.S.C. § 1981a; and (2) Ottawa Truck’s argument that an inference of
nondiscrimination arises when the same person hires and fires the employee alleging

                                          -4-
      “We review the district court’s grant of summary judgment de novo,

applying the same legal standard used by the district court.” Simms v. Oklahoma,

165 F.3d 1321, 1326 (10th Cir.), cert. denied, 528 U.S. 815 (1999). “Summary

judgment is appropriate ‘if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P. 56(c)). “Summary

judgment may be granted if the evidence is merely colorable or is not

significantly probative.” Vitkus v. Beatrice Co., 11 F.3d 1535, 1539 (10th Cir.

1993). “[W]e view the evidence and draw reasonable inferences therefrom in the

light most favorable to the nonmoving party.” Simms, 165 F.3d at 1326.



                                     DISCUSSION

      Mr. Guyton relies on indirect evidence to support his claim of

discriminatory discharge under Title VII and Section 1981. 2 The elements of an


discrimination. See Griffin v. Davies, 929 F.2d 550, 554 (10th Cir. 1991) (“We will not
undertake to decide issues that do not affect the outcome of a dispute”).

      2
         As discussed below, Mr. Guyton claims that Ottawa Truck’s reasons for
terminating him are false, he was disparately treated, and its managers harbor racial
animus. Although he describes this as only a disparate treatment case, it is more
accurately characterized as alleging discriminatory discharge. Accordingly, we will not
limit our review exclusively to his disparate treatment allegation.


                                           -5-
employee’s discriminatory discharge claim are the same whether brought under

Title VII or Section 1981, and we analyze them using the burden-shifting

framework first articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). See Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1225-26

(10th Cir. 2000). We are mindful that “[a]lthough the general rule that an

employer can discharge an at-will employee for any reason or no reason is still

valid, an employer can no longer terminate an at-will employment relationship for

a racially discriminatory reason.” Perry v. Woodward, 199 F.3d 1126, 1133 (10th

Cir. 1999), cert. denied, 529 U.S. 1110 (2000).



      Pursuant to the McDonnell Douglas framework, the employee “must carry

the initial burden under the statute of establishing a prima facie case of racial

discrimination.” Kendrick, 220 F.3d at 1226 (quotation marks and citation

omitted). Once the employee establishes a prima facie case, “the burden then

must shift to the employer to articulate some legitimate, nondiscriminatory reason

for its employment action.” Id. (quotation marks and citation omitted). If the

employer satisfies his burden of production, the employee must then show that the

employer’s justification is pretextual. Id. Accordingly, “[an employee’s] prima

facie case, combined with sufficient evidence to find that the employer’s asserted

justification is false, may permit the trier of fact to conclude that the employer


                                          -6-
unlawfully discriminated.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 135 (2000).



A. Prima Facie Case

      The district court assumed Mr. Guyton proved his prima facie case of

discrimination. To establish a prima facie case, Mr. Guyton must show: “(1) he

belongs to a protected class; (2) he was qualified for his job; (3) despite his

qualifications, he was discharged; and (4) the job was not eliminated after his

discharge.” Kendrick, 220 F.3d at 1229. Although both the parties and the

district court identified an inaccurate prima facie standard, we find it appropriate

to assume, for the purposes of this opinion, that Mr. Guyton established a prima

facie case of discrimination and proceed directly to the second and third steps of

the McDonnell Douglas analysis. Bullington v. United Air Lines, Inc., 186 F.3d

1301, 1316 n. 11 (10th Cir. 1999) (recognizing it is appropriate for this court to

focus on the pretext element of a discrimination lawsuit when the district court

concentrated its analysis on that element).



B. Legitimate, Non-Discriminatory Reason for Termination

      Having assumed Mr. Guyton established his prima facie case, the burden

shifts to Ottawa Truck to provide a legitimate, non-discriminatory reason for


                                          -7-
terminating him. Ottawa Truck’s stated reasons for discharge are: (1) he was not

technically proficient at drafting parts for the trucking industry; and (2) it would

take too long to train him on the drafting software. Accordingly, we hold Ottawa

Truck articulated legitimate, non-discriminatory reasons for firing Mr. Guyton.



C. Pretext

      To satisfy his burden of showing pretext, Mr. Guyton offers two arguments.

First, he claims Reeves obviates an employee’s obligation to show pretext. In the

alternative, Mr. Guyton argues he presented sufficient pretext evidence

demonstrating: (1) Ottawa Truck’s justifications are false – he is, in fact,

proficient and requires only minimal additional training on the drafting software;

(2) he was treated less favorably than a “similarly situated” white contract

drafter; 3 and (3) Ottawa Truck’s managers harbor racial animus.



      Before examining his alternative argument, we briefly express our

disagreement with Mr. Guyton’s first assertion that Reeves eliminates the


      3
          In the district court, Mr. Guyton argued he was treated less favorably than Mr.
Vasquez, who, according to Mr. Guyton, was a similarly situated contract drafter. The
district court held Ottawa Truck’s decision not to terminate Mr. Vasquez failed to show
pretext. Mr. Guyton does not challenge the district court’s holding regarding Mr.
Vasquez on appeal; thus, we deem this matter waived. See State Farm Fire & Cas. Co. v.
Mhoon, 31 F.3d 979, 984 n.7 (10th Cir. 1994).


                                           -8-
employee’s burden of showing pretext. In Reeves, the Supreme Court reiterates:

      [T]he ultimate burden of persuading the trier of fact that the
      [employer] intentionally discriminated against the [employee]
      remains at all times with the [employee]. And in attempting to
      satisfy this burden, the [employee] – once the employer produces
      sufficient evidence to support a nondiscriminatory explanation for its
      decision – must be afforded the opportunity to prove by a
      preponderance of the evidence that the legitimate reasons offered by
      the [employer] were not its true reasons, but were a pretext for
      discrimination.

530 U.S. at 143 (quotation marks and citations omitted). It is evident Reeves

rejects certain circuit courts’ attempt to require an employee to introduce

sufficient evidence to find both that the employer’s reasons are false and that the

real reason is discrimination. Id. at 2104-05, 2108-09 (rejecting pretext-plus

standard). However, the case does not eliminate Mr. Guyton’s obligation to

establish his prima facie case and provide sufficient evidence to disbelieve

Ottawa Truck’s legitimate, non-discriminatory explanations for firing him. Id. at

2109 (holding “[an employee’s] prima facie case, combined with sufficient

evidence to find that the employer’s asserted justification is false, may permit the

trier of fact to conclude that the employer unlawfully discriminated”). Based on

our reading of Reeves, we hold Mr. Guyton’s first argument necessarily fails.

Therefore, we focus our attention on his alternative argument and examine his

evidence of pretext.




                                         -9-
1. False Justification for Termination

      In his alternative argument, Mr. Guyton claims he provided sufficient

evidence showing Ottawa Truck’s reasons are false. Mr. Guyton primarily argues

his deposition testimony and affidavit, in which he claims he is proficient and

able to draft without significant additional training, creates a genuine issue of

material fact that Ottawa Truck’s reasons are false. Additionally, he cites Mr.

Vasquez’s affidavit and deposition testimony as support for his contention he is in

fact proficient and requires “very little training.” We conclude Mr. Guyton’s

subjective evaluation of his own drafting aptitude and ability to work without

substantial additional training, and Mr. Vasquez’s similar perspective, do not

create a material fact dispute, because the relevant inquiry is the decisionmaker’s

perception of the employee’s performance. See Shorter v. ICG Holdings, Inc.,

188 F.3d 1204, 1209 (10th Cir. 1999); see also Bullington, 186 F.3d at 1318.



      As this court consistently recognizes, we must “look at the facts as they

appear to the person making the decision to terminate [the employee].” Kendrick,

220 F.3d at 1231; see also Shorter, 188 F.3d at 1209 (recognizing “it is the

manager’s perception of the employee’s performance that is relevant,” and “not

[the employee’s] subjective evaluation of [his] own relative performance” in

determining pretext) (quotation marks omitted). Thus, “[t]he relevant inquiry is


                                         -10-
not whether [the employer’s] proffered reasons were wise, fair or correct, but

whether [the employer] honestly believed those reasons and acted in good faith

upon those beliefs.” Bullington, 186 F.3d at 1318.



      Mr. Halverson, the Director of Engineering, made the decision to fire Mr.

Guyton because he believed Mr. Guyton lacked proficiency in drafting parts for

the trucking industry and required substantial training on the drafting software.

Mr. Halverson solicited comments and feedback from Mr. Brown and Mr.

Lehman. According to Mr. Halverson, Mr. Brown told him that Mr. Guyton

lacked the ability to draft “basic mechanical things.” In addition, both parties

agree Mr. Lehman, who was personally familiar with Mr. Guyton’s drawings,

complained to Mr. Halverson about the quality of Mr. Guyton’s work and his lack

of drafting proficiency. Accordingly, the fact that Mr. Halverson consulted with

people familiar with Mr. Guyton’s work and received negative commentary,

suggests Mr. Halverson honestly believed his proffered reasons.



      Mr. Guyton’s alleged aptitude simply does not show that when Mr.

Halverson decided to terminate him, Mr. Halverson did not honestly believe his

proffered reasons. Similarly, even if we assume Mr. Vasquez’s affidavit and




                                        -11-
deposition testimony are admissible, 4 the evidence attesting to Mr. Guyton’s

proficiency is insufficient to create a genuine issue of material fact on the issue of

pretext. Mr. Vasquez neither reviewed Mr. Guyton’s drafting samples nor

possessed decisionmaking or supervisory authority over Mr. Guyton; thus, Mr.

Halverson did not ask for his opinion about Mr. Guyton’s technical ability to draft

parts for the trucking industry. This evidence suggests, at most, Ottawa Truck

may have unwisely discharged Mr. Guyton, but it fails to show Mr. Halverson

dishonestly fired him. See Bullington, 186 F.3d at 1318.



       With this inquiry in mind, we examine Mr. Guyton’s three ancillary

arguments. He claims pretext is shown by: (1) his trainer, Mr. Brown, provided

him with positive feedback on his drafting; (2) he drafted “actual production

work,” rather than training exercises, during his first week at Ottawa Truck; and

(3) his mechanical drawings drafted while working for other employers. After

reviewing the record, we conclude this evidence does not preclude summary

judgment for Ottawa Truck because it, too, fails to establish Mr. Halverson did


       4
         Mr. Vasquez’s affidavit speaks to Mr. Guyton’s drafting proficiency in general,
conclusory terms. “While an affidavit is certainly an appropriate vehicle to establish a fact
for summary judgment purposes, the affidavit must set forth facts, not conclusory
statements.” Bancoklahoma Mortgage Corp. v. Capital Title Co., 194 F.3d 1089, 1101
(10th Cir. 1999) (addressing the summary judgment requirement that “facts” be
established by evidence that would be admissible at trial).


                                            -12-
not honestly believe his stated reasons for terminating Mr. Guyton. We address

each argument in turn.



      First, Mr. Guyton’s claim the trainer provided him with positive feedback

fails to create a genuine issue of material fact that Mr. Halverson’s reasons for

firing him are pretextual. The record is replete with evidence the trainer was not

“the person making the decision to terminate” Mr. Guyton. See Kendrick, 220

F.3d at 1231. According to the trainer, he did not recommend Mr. Guyton’s

termination, and was unaware of Mr. Halverson’s decision to do so. In fact, he

was attending another meeting when Mr. Halverson announced his decision.

Thus, we must look at the facts as they appear to Mr. Halverson only, not the

trainer. Id.



      As noted above, Mr. Halverson did solicit the trainer’s assessment of Mr.

Guyton’s drafting abilities. Unlike the alleged positive feedback he gave to Mr.

Guyton, the trainer told Mr. Halverson “there were some basic mechanical things

that [Mr. Guyton] didn’t know how to draw.” In other words, drawing all

inferences in Mr. Guyton’s favor, the trainer provided positive feedback to Mr.

Guyton, but negative commentary to Mr. Halverson. However, the trainer’s

inconsistent feedback fails to cast doubt on Mr. Halverson’s honest belief in his


                                         -13-
reasons for firing Mr. Guyton because Mr. Halverson is “entitled to the

assumption that those people he did consult were telling the truth.” Rand v. CF

Indus., Inc., 42 F.3d 1139, 1145 (7th Cir. 1994) (acknowledging “[a]ny pretext

determination is concerned with whether the employer honestly believes in the

reasons it offers, not whether it made a bad decision.”) (quotation marks and

citation omitted).



      We next examine Mr. Guyton’s argument that he allegedly handled

“production work,” rather than mere training exercises, during his first week of

work at Ottawa Truck. In essence, he suggests the trainer’s decision to assign

him production work demonstrates Ottawa Truck deemed him sufficiently

proficient and capable of drafting parts for the trucking industry on its software

without substantial additional training.



      We disagree with Mr. Guyton’s contention Mr. Halverson’s reasons for

terminating him are pretext simply because his trainer assigned him production

work. As previously mentioned, the trainer was not the person who decided to

terminate Mr. Guyton. Accordingly, the trainer’s decision to assign Mr. Guyton

production work does not cast doubt on Mr. Halverson’s belief he lacked

proficiency and required substantial training. Moreover, Mr. Guyton admits in his


                                           -14-
deposition testimony the actual production drawings were drafted by someone

other than himself, and his job was simply to make “minor changes” to these

drawings. He never completed these minor changes because the computer

network malfunctioned; therefore, his changes were never reviewed by a

supervisor for “accuracy, content, completeness, clarity and [to] make sure that

[the drawing] was what it was supposed to be.” Thus, the trainer’s decision to

assign Mr. Guyton the task of drafting minor changes to pre-existing production

drawings, which were never reviewed by a supervisor, fails to show Mr.

Halverson did not honestly believe Mr. Guyton lacked drafting proficiency and

required substantial training.



      Finally, Mr. Guyton submits three mechanical drawings to prove Mr.

Halverson’s reasons are pretext, and that he is, in fact, a proficient drafter. 5

These drawings, too, fail to create a genuine issue of material fact that Mr.

Halverson’s reasons for terminating him are pretextual.




      5
           At oral argument, Mr. Guyton’s counsel suggested a mechanical drawing that his
client allegedly produced while at Ottawa Truck recently surfaced and shows his
technical proficiency. However, this is nothing more than a passing comment; the
evidence was not before the district court, and is not before us now. See Thomas v.
Denny’s, Inc., 111 F.3d 1506, 1510 n. 5 (10th Cir.) (recognizing that raising an issue for
the first time at oral argument “comes too late.”), cert. denied, 522 U.S. 1028 (1977).


                                           -15-
      The drawings lack probative value because Mr. Guyton’s affidavit and

attached resume reveal these drawings were created with the “Autocad” drafting

software, not the Computer Vision drafting software required by Ottawa Truck.

See Vitkus, 11 F.3d at 1539 (“Summary judgment may be granted if the evidence

is merely colorable or is not significantly probative.”). More importantly, it is

apparent Mr. Guyton produced these documents for employers not engaged in the

trucking industry, who presumably have different standards for drafting

proficiency than Ottawa Truck. A company must be allowed to judge for itself

whether an employee is proficient on its own software and in its industry; this

court is ill-suited to second guess such judgment based on three unrelated

mechanical drawings. See Kendrick, 220 F.3d at 1233 (recognizing a court must

not “act as a super personnel department that second guesses employers’ business

judgments”) (quotation marks and citation omitted). “Different decisionmakers

are entitled to be concerned about different things. Just as we will not dictate

employment criteria to any company, we will not require separate decisionmakers

for different, albeit related, companies to use the same criteria.” Chapman v. AI

Transport, 229 F.3d 1012, 1031 n.21 (11th Cir. 2000). Even viewing this

evidence in the light most favorable to Mr. Guyton, it fails to undermine Mr.

Halverson’s beliefs about Mr. Guyton’s drafting proficiency.




                                        -16-
2. Disparate Treatment

      Having concluded the deposition, affidavit, and drafting sample evidence

fail to show Ottawa Truck’s proffered explanations for terminating Mr. Guyton

are false, we turn our attention to his claim he established pretext by presenting

evidence that he was treated less favorably than a white contract drafter.



      The district court did not discuss whether the white employee is similarly

situated to Mr. Guyton. Pursuant to our de novo review, we conclude Mr. Guyton

raised the issue of the white employee’s differential treatment to the district court.

In Mr. Guyton’s response to Ottawa Truck’s motion for summary judgment, he

cites Mr. Vasquez’s affidavit as evidence a white drafter was “similarly situated”

to himself but treated differently. Mr. Vasquez’s affidavit states, “[s]hortly after

Mr. Guyton, was terminated, Ottawa Truck hired a Caucasian contract drafter

with no prior experience on the Computer Vision software program. This

Caucasian contract drafter was given much more training on this program than

was Mr. Guyton. The people training him included the chief engineer, Harold

King.” According to Mr. Guyton, the white drafter received preferential

treatment despite the fact that he “demonstrated no aptitude on the software

program” and “required significant hands-on training.” However, Mr. Guyton’s

assertion of disparate treatment does not create a genuine issue of material fact


                                         -17-
because he fails to present evidence that the white drafter is similarly situated to

himself.



      An employee may “show pretext on a theory of disparate treatment by

providing evidence that he was treated differently from other similarly situated,

non-protected employees.” Kendrick, 220 F.3d at 1232; Gossett v. Oklahoma, No.

98-5084, 2001 WL 355846, at *2 (10th Cir. Apr. 10, 2001) (acknowledging

“[e]vidence sufficient to raise a fact issue on whether an [employer’s] proffered

explanation is pretextual may take a variety of forms, including evidence that the

[employer] treated the plaintiff differently from others who were similarly

situated, which we have held is especially relevant to a showing of pretext”). We

recognize “[a]n employee is similarly situated to the plaintiff if the employee

deals with the same supervisor and is subject to the same standards governing

performance evaluation and discipline.” Id. (quotation marks and citation

omitted). When determining whether Mr. Guyton is similarly situated to a

comparable employee, we “should also compare the relevant employment

circumstances, such as work history and company policy.” Id. We are also

mindful that “the failure of the plaintiff and affiant to share the same supervisor

does not preclude the consideration” of evidence when “the plaintiff contends he

is the victim of the discriminatory applicationn of a facility-wide [or company-


                                         -18-
wide] policy and has other evidence of that policy.” Id., at *3.



      Mr. Guyton presented absolutely no evidence to indicate he and the white

drafter shared the same supervisor and trainers, and possessed comparable

drafting skills and proficiency in the trucking industry. Nor has he alleged

Ottawa Truck discriminated on the basis of race in applying a company-wide

“policy,” such as allowing a probationary period for contract drafters. See id., at

*3 (holding plaintiff alleged the school “routinely discriminated on the basis of

gender in applying its school-wide policy of allowing failing students to receive

incomplete grades and extra time to improve their performance”). Therefore, we

hold Mr. Guyton failed to show the white contract drafter was “similarly

situated”; the mere assertion of different treatment is insufficient to create a

genuine issue of material fact on the issue of pretext.



3. Circumstantial Evidence of Racial Animus

      Finally, we examine whether Mr. Guyton’s additional circumstantial

evidence of racial animosity establishes pretext. Mr. Guyton contends racial

animus is demonstrable because “on the same day [Mr. Guyton] was terminated,

[Mr. King,] the chief engineer said that ‘We got rid of the nigger.’ This sort of

attitude and comment was consistent with management philosophy: [Mr.


                                         -19-
Guyton’s] supervisor and the Director of Engineering did nothing to stop,

discourage or report racial discrimination in the Engineering Department.” We

disagree with Mr. Guyton’s contention that this evidence is sufficient to suggest

Ottawa Truck’s reasons are pretextual.



      “Language not amounting to direct evidence, but showing some racial

animus, may be significant evidence of pretext once [an employee] has set out the

prima facie case.” Jones v. Bessemer Carraway Med. Ctr., 151 F.3d 1321, 1323

(11th Cir. 1998); see also Shorter, 188 F.3d at 1209-10 (acknowledging

derogatory comments may serve as circumstantial evidence of discrimination).

After Reeves, we are mindful that these comments need not be made “in the direct

context” of the employee’s termination. 530 U.S. at 139. Moreover, Reeves

recognizes the person harboring racial animus need not be the actual

decisionmaker provided that the racially hostile individual is “principally

responsible” for the employee’s firing. 530 U.S. at 151; see also Kendrick, 220

F.3d at 1231 (recognizing other circuits’ caselaw that an employer “may be held

liable if the manager who discharged the [employee] merely acted as a rubber

stamp, or the ‘cat’s paw,’ for a subordinate employee’s prejudice, even if the

manager lacked discriminatory intent”). With these principles in mind, we

examine Mr. Guyton’s evidence of racial animus.


                                         -20-
      Although the district court did not have the benefit of Reeves, its opinion is

not undermined by the Supreme Court’s decision. See 530 U.S. at 151. The

district court concluded “[t]here is no evidence ... that King had any input in [Mr.

Guyton’s] termination decision or that racial motivation for the decision existed

... [Mr. Guyton] has produced no evidence that King was involved at all in the

decision to terminate [him].” We agree with the district court and address the

issue in light of Reeves.



      In this instance, Mr. Guyton’s circumstantial evidence of racial animosity is

insufficient to demonstrate pretext. Mr. Guyton merely attributes the racial slur

to Mr. King, notes the timing of the remark, and points out Mr. King’s job title as

chief engineer at Ottawa Truck. Presumably, Mr. Guyton recognizes Mr. King

did not actually fire Mr. Guyton, and instead is suggesting a person’s job title

alone is sufficient to establish the individual’s influence in the workplace.

Assuming this is Mr. Guyton’s argument, he misses the point.



      A non-decisionmaking employee’s job title, without more, is insufficient to

establish the individual is “principally responsible” for the employee’s firing. Cf.

Russell v. McKinney Hosp. Venture, 235 F.3d 219, 221, 227-28 (5th Cir. 2000)

(recognizing the Director of Operations, who did not have the authority to fire


                                         -21-
plaintiff, acted as the “de facto decisionmaker” because he exerted great informal

influence over the actual decisionmaker when (1) he provided her with an

ultimatum that he would quit if she did not fire the plaintiff, and (2) his father

was CEO of the parent corporation). In this case, there is no evidence to

substantiate Mr. King was “principally responsible” for, or even involved with,

the decision to fire Mr. Guyton, or that he exerted any influence over the official

decisionmaker. Cf. Reeves, 530 U.S. at 151; Russell, 235 F.3d at 227-28. After

thoroughly reviewing the record and construing the evidence and inferences in the

light most favorable to Mr. Guyton, we hold Mr. King’s racial slur, though clearly

reprehensible, does not evidence pretext.



      Having concluded Mr. King’s racial epithet fails to show Ottawa Truck’s

reasons are pretextual, we now consider Mr. Guyton’s contention that Mr.

Halverson and Mr. Lehman’s tolerance of other employee’s racial slurs

establishes pretext. Mr. Guyton cites to both men’s deposition testimony, where

they acknowledged that the word “nigger” had been used in the engineering

department, but did not know how often or by whom the slur was spoken.



      As we have already mentioned, the comments need not be made “in the

direct context” of the employee’s discharge. Reeves, 530 U.S. at 151 (quotation


                                         -22-
marks omitted). However, Mr. Guyton fails to establish any context for these

remarks, and instead simply asserts these comments are typical of “management

philosophy.” It is obvious from the record that these alleged remarks are

unquantified, uttered by unknown employees, and occurred at some point in the

unspecified past. See Wixson v. Dowagiac Nursing Home, 87 F.3d 164, 171 (6th

Cir. 1996) (holding that the discharged employees failed to show pretext when

alleging numerous instances of disparate treatment and a hostile work

environment in conclusory terms with no reference to names, times and

occasions). Therefore, we conclude this evidence suffers fatal shortcomings, and

is insufficient to create a genuine issue of material fact on the issue of pretext.

See id.



      Accordingly, we hold Mr. Guyton failed to present sufficient evidence

showing Ottawa Truck’s reasons for terminating him are pretext. We AFFIRM

the district court’s grant of summary judgment in favor of Ottawa Truck.



                                        Entered by the Court:

                                        WADE BRORBY
                                        United States Circuit Judge




                                          -23-